Citation Nr: 0926640	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability (body rash) , to include as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1964 to December 
1966.  He served in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

This matter was previously before the Board in October 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  In an unappealed August 1983 decision, the RO denied 
service connection for a skin rash (tinea corporis), to 
include as due to Agent Orange exposure.  

2.  The evidence received since the August 1983 decision is 
not new and material as it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 1983 RO decision that 
denied service connection for a skin disability, which 
was the last final denial with respect to this issue, is 
not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.302, 20.1103 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In VA correspondence to the appellant in March 2004, VA 
notified him of what evidence was required to substantiate a 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  The letter was deficient in 
that it did not inform the appellant that an effective date 
and disability rating would be assigned in the event of award 
of the benefit sought, and did not inform the appellant of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the August 1983 RO denial.  This 
required information was provided to the appellant in VA 
correspondence dated in October 2007 and January 2008, 
respectively.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

Here, the Board finds that any defect with respect to the 
timing of complete VCAA notice was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), the Veteran 
military personnel records, and VA and private examination 
and treatment records.  Additionally, the claims file 
contains the statements of the Veteran.  The Board has 
carefully reviewed all his statements and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  The Board notes that the Veteran avers he 
was treated at the Baton Rouge VA Outpatient Clinic between 
1981 and 1985, and that he previously submitted to VA a 
prescription bottle label which reflected he had been 
prescribed medication by a physician at the Baton Rouge VA 
Outpatient Clinic, to corroborate his claim.  The evidence of 
record includes a copy of a December 2004 email which 
reflects that the VA automated information system, 
Compensation and Pension Record Interchange (CAPRI), was 
negative at the VAMC New Orleans for records of the Veteran 
and that the Outpatient clinic in Baton Rouge does not show 
in CAPRI; therefore, a hard copy request would need to be 
done for the requested records between July 1980 and July 
1985.  In addition, the record includes a December 2004 VA 
request for medical records between July 1983 and July 1985 
for the VAMC at New Orleans and Baton Rouge.  A response by 
the New Orleans VAMC, received by VA in January 2009, 
reflects that it shows no medical records for the Veteran.  
The Board notes that the claims file, prior to the last final 
denial, contains numerous VA medical records between 1981 and 
1983, including several records from the Baton Rouge 
Outpatient Clinic for the same date printed on the Veteran's 
prescription bottle label.  Therefore, the Board finds that 
all pertinent medical records are in the claims file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen his claim for service connection was received 
in March 2004.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

There are some disabilities for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations 
provide that certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  The 
last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran avers that his body rash is related to his active 
service, to include exposure to Agent Orange.  Historically, 
an August 1983 RO decision denied the appellant's claim 
seeking service connection for a skin disability, to include 
as due to exposure to Agent Orange.  The appellant was 
notified of the decision and of his right to appeal in VA 
correspondence dated in August 1983.  He did not appeal from 
that decision and it became final.  A decision of the RO 
becomes final and is not subject to revision on the same 
factual basis unless a notice of disagreement is filed within 
one year of the notice of decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The RO denied the Veteran's claim because 
the evidence of record did not show that the Veteran's skin 
condition, which was diagnosed as tinea corporis, was shown 
to be related to service, to include Agent Orange exposure.  
The RO decision noted that the Veteran's single incident of 
athlete's foot in service was acute and transitory with no 
residuals shown on the Veteran's separation examination, and 
that the currently diagnosed tinea corporis is a separate 
entity. In order to reopen a previously denied claim there 
must be new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial.  See Evans, supra.  The appellant failed to provide 
such evidence when he filed to reopen his claim.

At the time of the RO's denial in August 1983, the evidence 
of record included the Veteran's STRs, and VA and private 
examination and treatment records, as noted below. 

Service treatment records show that the Veteran reported a 
history of boils at the time of examination for entrance to 
service, in October 1963, with "no boils now reported".  In 
September 1965, he was treated for athlete's foot, and in 
October 1965, he was treated for an abscess of the right leg.  
On examination for separation from service, in December 1966, 
physical examination of the skin was normal.  The Veteran 
reported a history of boils.

An October 1981 VA medical certificate reflects that the 
Veteran complained of a rash on the face and neck, and 
reported he had a similar rash in the groin area since 
service, had had a skin rash for 15 years, and that the rash 
improved with the use of medication.  The diagnosis was tinea 
cruris.  It also reflects that the Veteran had a leg injury 
in Vietnam.

A March 1983 VA medical record reflects that the Veteran 
sought treatment for a chronic recurrent skin rash.  The 
diagnosis was tinea versicolor.

An April 1983 VA general medical clinic record reflects that 
the Veteran had tinea versicolor.

A May 1983 private doctor's letter reflects that the Veteran 
was treated in June 1982 for a rash in his penile area.  The 
physician, Dr. C.T., opined that it appeared somewhat to be 
the appearance of tinea corporis or candidiasis.  The report 
reflects that the Veteran had been using cream and was given 
a prescription for a different cream to treat a yeast skin 
infection. 

A VA June 1983 dermatologist report, for herbicide exposure 
purposes, reflects that the Veteran averred a "many year" 
history of recurrent rashes.  The impression was tinea 
corporis; it was reported that fungus cultures were done.  

June 1983 VA Baton Rouge VAMC laboratory and x-rays slips for 
herbicide exposure testing were also included in the evidence 
of record.

A July 1983 physical examination record, for herbicide 
exposure purposes, reflects that the Veteran's skin was 
normal. 

A VA Form 10-9009, dated in July 1983, reflects that the 
Veteran had been diagnosed with tinea corporis and had seen a 
dermatologist in June 1983.  The form further reflects that 
the Veteran was taking a cream for his fungus skin infection.

The evidence received into the record since the RO's August 
1983 denial of service connection consists of VA 
correspondence regarding requests for the Veteran's treatment 
and examination records from VAMC's in Baton Rouge and New 
Orleans, Louisiana; a copy of a prescription label dated in 
March 1983; October 2005 VA medical records; the Veteran's 
statements dated in September 2005, December 2005, and 
February 2007; a VA surgical pathology report dated in 
December 2005; additional STRS, the Veteran's military 
personnel records; and an NA Form 13151 (reply to request for 
organizational records (medical)), dated in February 2006.

As discussed below, none of the evidence is new and material 
to reopen the claim. 

The prescription label reflects that the Veteran was 
prescribed hydrocortisone cream (1 percent) to apply to the 
face daily for 15 days, in March 1983.  The evidence of 
record at the time of the last final denial included medical 
records, dated on that same date, which reflect the Veteran 
complained of a rash.  The newly received label is cumulative 
of the information already in the record and does not relate 
to an unestablished fact necessary to substantiate the claim. 

October 2005 VA medical records reflect the Veteran's 
medications and that he sought treatment for a skin lesion.  
December 2005 VA medical records reflect that the result of a 
biopsy of a skin lesion was pigmented seborrheic kertosis.  
This evidence while new, is not material as it does not 
relate to the etiology of the Veteran's skin rash, or 
establish that his athlete's foot condition in service was 
not acute or transitory.

The DA Form 8-275-3, (clinical record cover sheet) dated in 
October 1965, received since the last final denial, is a copy 
of the document which was in the evidence of record at the 
time of the last final denial, with the exception of a 
signature.  The remaining STRs received after the last final 
denial appear to be from October 1965 and reflect that the 
Veteran had an abscess of the right leg.  These documents, 
while new, are cumulative of information already in the 
claims file at the time of the last final denial, and not 
material as they do not relate to an unestablished fact 
necessary to substantiate the claim.  The Veteran's military 
personnel records, and an NA Form 13151, are not material as 
they do not raise a reasonable possibility of substantiating 
the claim.  As such, the additional service records are not 
"relevant" service department records as contemplated in 38 
C.F.R. § 3.156(c).  

The Veteran's statements dated in September 2005, December 
2005, and February 2007, are not material as they do not 
provide raise a reasonable possibility of substantiating the 
claim.  Moreover, although the Veteran avers that he was 
service-connected for a skin disability at zero percent in 
1983, the evidence of record reflects that he was not 
service-connected.

The evidence received since the final denial is not new and 
material.  In order to be "material" evidence, the evidence 
must relate to an unestablished fact necessary to 
substantiate the claim, namely, in the present case, that the 
Veteran's skin disability is causally related to service, to 
include as due to exposure, or that his athlete's foot in 
service was not acute or transitory.  The newly received 
evidence does not provide any etiological relationship 
between the Veteran's current skin rash and service and does 
not provide any evidence that his one incident in service of 
athlete's foot was not acute and transitory.  

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does not raise a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material to reopen the claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2008), but does not find that the evidence is 
of such approximate balance as to warrant its application. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a skin disability, 
claimed as a body rash, to include as due to exposure to 
Agent Orange, is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


